Title: Joseph Milligan to Thomas Jefferson, 2 December 1811
From: Milligan, Joseph
To: Jefferson, Thomas


            
                  Dear Sir 
                  Georgetown December 2nd 1811
            
		  
		  
		  
		  Your esteemed favour of the 19th October was duly received and Should have been regularly attended to but I was at that time much engaged in the business of the Potomac and Shenandoah Navigation Lottery which is Since finished, indeed this lottery has taken up much of my time the past summer but I am happy to say that I have now got through it and am able to attend to my bookselling concern which I will prosecute with all the vigour that I am master of
            
		  The first edition of Jeffersons Manual is now out of print I should be happy to have your permission to print a second edition I believe that 200 Copies would be wanted for the Senate & House of Representatives—
            
            
		  
		  I have repeatedly tried to procure a complete Copy of Scientific 
                  
                  
                  
                  Dialogues or the 7th & 8th volumes but have always failed in the attempt—a few days ago I was Shewn a sett in nine Volumes with about 35 plates I am strongly tempted to reprint them in four duodecimo volumes to cost about Six Dollars a Sett that which Seen I seen belongs to a Revd Mr Grassi of Georgetown College he is an Italian but last from england where he resided some months he brought his sett with him he is highly pleased with it I believe it to be the only complete Copy that is to come at in the united States he will let me have it to print from If you say that you would recommend it as a useful book I will I will go on with it immediatly
            I have at your request enclosed your account please accept my best wishes for your health and happiness
            With respect & Esteem Your obedient ServantJoseph Milligan
          